   Case 2:17-cv-00466-MHT-SMD Document 67 Filed 07/08/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALVIN H. DANIELS,                 )
                                  )
     Petitioner,                  )
                                  )           CIVIL ACTION NO.
     v.                           )             2:17cv466-MHT
                                  )                  (WO)
DERRICK CARTER, et al.,           )
                                  )
     Respondents.                 )

                               OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner, a state

inmate, filed this lawsuit seeking habeas relief.                   This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the habeas

petition be denied.          There are no objections to the

recommendation.        After    an    independent      and    de    novo

review    of   the   record,   the    court    concludes     that      the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 8th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
